141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Scott COLLIER, Appellant,v.BOARD OF POLICE COMMISSIONERS OF THE CITY OF ST. LOUIS;Anne Marie Clarke; Robert Haar;  Charles Mischeaux; MatthewPadberg;  Mayor Freeman Bosley, Jr., in their officialcapacities as members of the Board of Police  Commissionersof the City of St. Louis; Clarence Harmon;  Gary Sperber;Linn Laird;  Edward Halveland, in their official capacitiesas Police Officers of the St. Louis Metropolitan PoliceDepartment, Appellees.
No. 97-3536EM.
United States Court of Appeals, Eighth Circuit.
Submitted March 11, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Scott Collier appeals the district court's adverse grant of summary judgment in a civil rights action brought by Collier after he was shot by fellow police officers when a drug investigation erupted into a gunfight.  Having reviewed the record and the parties' briefs, we see no error by the district court.  We thus affirm on the basis of the district court's orders.  See 8th Cir.  R. 47B.